RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 08a0067p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


                                                         X
                                    Plaintiff-Appellant, -
 JEFFREY D. SLYMAN,
                                                          -
                                                          -
                                                          -
                                                               No. 07-3468
             v.
                                                          ,
                                                           >
 CITY OF PIQUA; GRANT D. KERBER, in his individual -
                                                          -
                                                          -
 and official capacity as Director of Law (City of

                                 Defendants-Appellees. -
 Piqua),

                                                          -
                                                         N
                           Appeal from the United States District Court
                           for the Southern District of Ohio at Dayton.
                          No. 06-00006—Walter H. Rice, District Judge.
                                     Argued: January 30, 2008
                               Decided and Filed: February 8, 2008
                   Before: GUY, GILMAN, and McKEAGUE, Circuit Judges.
                                        _________________
                                             COUNSEL
ARGUED: Elaine S. Bernstein, Dayton, Ohio, for Appellant. Robert J. Surdyk, SURDYK DOWD
& TURNER, Dayton, Ohio, for Appellee. ON BRIEF: Elaine S. Bernstein, Dayton, Ohio, for
Appellant. Robert J. Surdyk, SURDYK DOWD & TURNER, Dayton, Ohio, for Appellee.
                                        _________________
                                            OPINION
                                        _________________
        PER CURIAM. Plaintiff Jeffrey Slyman was appointed by defendant the City of Piqua as
an Assistant Law Director. When defendant Grant Kerber, Piqua’s then-Current Law Director and
plaintiff’s supervisor, discharged Slyman, Slyman sued, alleging identical procedural due process
violations against both Piqua and Kerber. The defendants moved for summary judgment, asserting
that plaintiff’s due process claims fail because he did not have a federally protected property interest
in continued employment.
        The district court agreed and granted defendants’ motion for summary judgment. Plaintiff
filed this timely appeal.
        Having had the benefit of oral argument and having carefully considered the record on
appeal, we are not persuaded that a lengthy opinion is necessary. Accordingly, we AFFIRM for the

                                                   1
No. 07-3468                  Slyman v. City of Piqua, et al.                                  Page 2


reasons set forth in the well-reasoned opinion of the district court. See Slyman v. City of Piqua, 494
F. Supp. 2d 732 (S.D. Ohio. 2007).